DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 22-36, 38, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,599,978 to Sondergaard in view of U.S. Patent No. 1,528,661 to Ewing.
Regarding Claims 1, 26, and 39, Sondergaard teaches a device for interactive fetching of a projectile by a participant, the device comprising: a shell having a shell surface (Sondergaard Fig. 1 #38) extending between a top portion and a bottom portion; a base removably engaged to the shell at the bottom portion (Sondergaard base Fig. 2 cross hatched portion contain #28; “capable of being removed” applicant doesn’t claim the structural connection features between the shell and the base), the base having a base surface continuous with a bottom support surface (Sondergaard bottom horizontal surface of the base) and extending upwardly from the bottom support surface to the bottom portion of the shell; and a plurality of ports defined in the base surface and oriented at an angle relative to the bottom support surface, the plurality of ports, non-perpendicular angle with the bottom support surface facing different directions, one port in the plurality of ports ejecting the projectile away from the device under gravitational force (Sondergaard Fig. 1 and 3 #34; “adjacent to the bottom support surface” is not explicit that the ports are in the vertical side wall of the base, adjacent can merely be interpreted as together or abutting).
Sondergaard is silent on a receiver having a receiver surface extending from a lip to an opening, the receiver surface receiving the projectile from the participant and directing the projectile through the opening; the receiver connected to the shell at the top portion, the opening in the receiver directing the projectile into an interior of the shell.  However, Ewing teaches the general knowledge of one of ordinary skill in the art that it is known to provide a receiver surface (Ewing Fig. 2 #13) extending from a lip to an opening, the receiver surface receiving the projectile from the participant and directing the projectile through the opening; the receiver connected to the shell (Ewing Fig. 2 #12) at the top portion, the opening in the receiver directing the projectile into an interior of the shell.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Sondergaard with the shell and receiver combination of Ewing at the time of the invention as a target as taught by Ewing.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Regarding Claim 22, Sondergaard as modified teaches the one port of the plurality of ports receives the projectile from one chute of a plurality of chutes disposed in the interior of the shell. (Ewing #12)
Regarding Claim 23, Sondergaard as modified teaches the plurality of chutes is disposed relative to a junction, the junction directing the projectile from the opening of the receiver into the one chute of the plurality of chutes (Sondergaard #32).
Regarding Claim 24, Sondergaard as modified teaches the junction directs the projectile into the one chute of the plurality of chutes using gravity. (Sondergaard #32)
Regarding Claim 25, Sondergaard as modified teaches the one chute of the plurality of chutes randomly receives the projectile from the opening of the receiver. (Sondegaard #32, #30)
Regarding Claim 26, Sondergaard as modified teaches the plurality of ports are defined in the base surface at equidistant locations from each other (Sondergaard Fig. 3 #32).
Regarding Claims 27, 28, and 29, Sondergaard as modified teaches wherein the projectile is received from the opening in the receiver into a projectile randomizer, the one port of the plurality of ports receiving the projectile from the projectile randomizer (Ewing #13 and Sondergaard #40).
Regarding Claim 33, Sondergaard as modified teaches the plurality of chutes each has a vertical orientation transitioning into an angled orientation, the vertical orientation at an intake end of each of the plurality of chutes and the angled orientation at an exit end of each of the plurality of chutes. (Sondergaard Fig. 1 #30)
Regarding Claim 36, Sondergaard as modified teaches the bottom portion of the shell has a first circumference and the top portion of the shell has a second circumference, the first circumference being larger than the second circumference. (Ewing #12)
Regarding Claim 38, Sondergaard as modified teaches the angle is an acute angle formed with the bottom support surface. (Sondergaard Fig. 2 #34)
Regarding Claims 30, 31, 32, Sondergaard as modified teaches the projectile randomizer includes a plurality of chutes (Sondergaard #30) extending from a feeder, each of the plurality of chutes positioned relative to a corresponding port of the plurality of ports.
Regarding Claim 34, Sondergaard as modified teaches each of the plurality of chutes includes a ramp (Sondergaard #30).
Regarding Claim 35, Sondergaard as modified teaches each of the plurality of chutes includes a first guard disposed opposite a second guard, the ramp disposed between the first guard and the second guard. (Sondergaard the closed nature of the chutes #30 satisfies the broad nature of the claimed guards)
Claims 37, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,599,978 to Sondergaard in view of U.S. Patent No. 1,528,661 to Ewing as applied to claim 1 above, and further in view of in view of U.S. Patent Pub. No. 2016/0096095 to Williams.
Regarding Claims 37, 10 and 11, Sondergaard as modified is silent on explicitly teaching the base includes at least one clip removably securing the projectile to the base for storage; the holding area formed into the bottom support surface includes a holding clip and a holding junction, the holding clip and the holding junction together configured to hold the projectile; the holding area further includes an indent positioned behind the holding clip and configured to receive the holding clip when the holding clip is pinched in connection with removing the projectile from the holding area. However, Williams teaches the general knowledge of one of ordinary skill in the art to provide a at least one clip removably securing projectiles for storage; the holding area formed into the bottom support surface (Williams bottom of #10) includes a holding clip and a holding junction, the holding clip and the holding junction together configured to hold the projectile; the holding area further includes an indent positioned behind the holding clip and configured to receive the holding clip when the holding clip is pinched in connection with removing the projectile from the holding area (Williams Figs. 1 and 3 elements #18, #19 and #17). It would have been obvious to one of ordinary skill in the art to further modify the teachings of Sondergaard with the teachings of Williams at the time of the invention to create a reserve magazine of balls as taught by Williams. The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, 11, 22-39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The new primary reference is the teachings of Sondergaard.  Sondergaard is silent on the receiver and a funnel shaped shell that goes down to a single opening.  It is the examiner’s position in the new grounds of rejection that it would have been obvious to one of ordinary skill in the art to modify the teachings of Sondergaard with the teachings of Ewing at the time of the invention for the target features taught by Ewing.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.  The claim language remains broad in nature with regard to the exit ports, the claims aren’t explicit that they are locating in the sidewall of the base.  The addition of the clip hold to any surface on the device of Sanford via the teachings of Williams would have been an obvious modification for one of ordinary skill in the art.  The structure of Sondergaard as modified satisfies the broad limitations of the claims.
	The examiner maintains that applicant hasn’t patentably distinguished over the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895. The examiner can normally be reached Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



02 May 2022